Case 13-50530-CSS   Doc 772-18   Filed 08/21/20   Page 1 of 4




Exhibit 127
              Case 13-50530-CSS        Doc 772-18    Filed 08/21/20   Page 2 of 4

                                                                                 EXHIBIT
                                                                                    710
                                                                                 6-13-2019
                                                                                 TOCHNER ~)
From: Ron Burkle LoriScmta,RFR.
Sent: Monday, August 03,20091:11 PM -"-.—™u
To: ira Toohner
Subject: Re: Allied Update


That would be fair actually please call me at 310 435Q237

      Original Message
From: Ira Tochner <ira.tochner@yucaipaco,com>
To: Ron Burkle
Sent: Man Aug 03 12:54:55 2009
Subject: Re: Allied Update

K. Also, I assume their 20% interest is calculated BY TRANCHE. Inotherwords^ they get 20% of
the money we make on their debt., even if we lose our money on the equity.
    -Original Message-
From: Ron Burkle <burkle(a)yucaipaco*com>


Date: Mon^ 3 Aug 2609 12:49:05
To: Ira Tochner<Ira.Tochner@yucaipaco.com>
Subject: Re: Allied Update



Don't waste your time...their- is no bid ask


      Original Message
From: Ira Tochner <ira.tochner@yucalpaco.com>
To; Ron Burkle
Sent: Won Aug 03 12:38:11 2009
Subject: Fw: Allied Update

Ron. Still some differences apparently. Their expenses are higher (probably around $1.5
fnillion)j they introduced a 25% promote., and a premium on their cost. Plus getting paid the
interest. The plan right now is to document everything the way we want it and send it to
them. And let 30 solve the differences. Let me know if you feel differently.




From: "Hughes^ Mark"
Date: Mon,, 3 Aug 2009 15:25:46 -0409
To: Falkj Michael<Michael@Co{nvest. com>; Priddy, Robert<Robertp@comvest.com>;
<ira.tochner@yucaipaco* com>; Derex Walker<Derex.Walker@yucaipaco.com>
Subject: Allied Update



Ira and I just spoke regarding the summary terms of our deal. i^hile there were relatively
small bid / ask differences (see below)^ we agreed to move forward on drafting definitive
documentation on the terms below with the objective to close by this Wednesday:




ComVest as requisite lender will amend the credit agreement to allow Yucaipa to purchase and
hold first lien debt of Allied




Confidential YUCAIPA722709
                 Case 13-50530-CSS           Doc 772-18   Filed 08/21/20   Page 3 of 4



Yucaipa will purchase $145m face value of AUied-* s first lien from ComVest for $44ffi / $55m
(bid / ask difference to be agreed to by both parties prior to closing)

ComVest will be paid Its accrued interest at Closing (Ira, we did not discuss this but 1
assumed this was the case)

ComVest would receive a 29 / 25% participation in ALL of Yucaipa-'s profits (bid / ask
difference to be agreed to by both parties prior to closing)

Allied would pay all of ComVest legal fees including the $820k of Cooper and restructuring
related legal incurred to date




Although we are clearly not lawyers., we both agreed that the documentation should be
relatively straightforward. We will be drafting the standard LSTA purchase agreement and a
participation agreeinent In the debt and equity of Yucaipa^s positions in Allied. Therefore,
we agreed that ComVest will not terminate the LC facility or term loan and that we should
lo-ck up this deal by close of business on Wednesday




If anyone has any issues with the foregoing please address them immediately as AlliecPs
lawyers have commenced drafting of the docuirents.




Mark




Mark 3 Hughes

Partner


ComVest Investffient Partners

CityPlace Tower

525 Okeechobee Blvd.j Suite 1050

West Palm Beach, Fl 33401

561.727.2050 (office)

561.307.2429 (mobile)

markh@cpmyest*cpm <msiltp,:,nia.rkh@co_irivest_._cpm>




******The ComVest Group has moved to a new location effective Oune 29j 2069*******


Our new contact information is:

The ComVest Group




Confidential YUCAIPA722710
                 Case 13-50530-CSS               Doc 772-18         Filed 08/21/20         Page 4 of 4


CltyPlace Tower
525 Okeechobee Blvd., Suite 1050
iciest Palm Bgachj Fl 33461
Phone (561) 727-2B06
Fax (561) 727-2100

** **;(;* ***A^**»:**!^**.* *****;); NOTICE TO RECIPIENT ***;l!*;k*****ii:*;(;***;':'!t;*****:(:*



The information contained in this message and any attachmerrt(s) may be privileged.,
confidential., proprietary or otherwise protected from disclosure and is Intended solely for
the use of the individual or entity to whom it is addressed. If you are not the intended
recipientj you are hereby notified that any dlssemination, distribution .1 copying or use of
this message and any attachnriGnt is strictly prohibited and may be unlawful. If you have
received this message in error., please notify us immediately by replying to this email and
peptnanently delete the message from your computer.

Nothing contained in this message and/or* any attachment(s) constitutes a solicitation ori an
offer to buy or sell any securities.




Confidential YUCAIPA722711
